 In the Matter of NORTHERN FISHERIES,INC.andINTERNATIONAL LONG-,SHOREMEN&WAREHOUSEMEN'S UNION,LOCAL No. 1-61 (C. I. 0.)Case No. R-2639ORDER VACATING AND SETTING ASIDE DECISIONAND DIRECTION OF ELECTION, AND DISMISSINGPETITIONSeptember 12,1941The Board, on July 30, 1941, having issued a Decision and Direc-tion of Election in the above-entitled case,' and the parties, on Au-gust 26, 1941, having stipulated that a question affecting commerceconcerning the representation of employees of the Northern Fisheries,Inc., no longer exists, and thereafter, International Longshoremen &Warehousemen's Union, Local No. 1-91, affiliated with the Congressof Industrial Organizations, having filed a motion to vacate and setaside the said Decision and Direction of Election and to dismiss thepetition for investigation and certification of representatives filedin this case, and the Board having duly considered the matter,IT IS HEREBY ORDERED that the said motion be granted and that thesaid Decision and Direction of-Election, dated July 30, 1941, be, andit hereby is, vacated and set aside; andIT IS FURTHER, ORDERED that the petition filed in the above-entitledcase be, and it hereby is, dismissed.133 N. L.R. B. 919.39735 N. L. R. B., No. 84.